                    Case 1:20-cv-00577-JLS Document 4
                                                    2 Filed 05/14/20
                                                            05/13/20 Page 1 of 2
                                                                               1


AO 440 (Rev. 06/12) Summons in :\ Civil Action



                                        United States District Court
                                                                      for the

                                                           Western District of New York



                      HoganWillig, PLLC                                  )
                                                                         )
                                                                         )
                                                                         )
                             I'ltunli/f/s)                               )
                                  v.
                                                                         )      Civil Action No. 20-cv-00577
                                                                         )
     Letitia A. James, in her official capacity as the                   )
    Attorney General and Andrew M. Cuomo, in his                         )
 official capacity as the Governor of the State of New                   )

                           DefeildtWl(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION


To: (Defendant 's name and address) Letitia A. James, in her official capacity as the Attorney General for the State of New
                                             York
                                             Office of the Attorney General
                                             The Capitol
                                             Albany, NY 12224-0341




          A lawsuit has been filed against you.


          Within 21 days after service of this summons on you (not counting the day you received it)                  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                   CLERK OF COURT



Date:           5/14/2020
                                                                                             Signature ofClerk or Deputy Clerk
                    Case 1:20-cv-00577-JLS Document 4
                                                    3 Filed 05/14/20
                                                            05/13/20 Page 2
                                                                          1 of 2
                                                                               1


AO 440 (Rev. 06/12) Summons in a Civil Action



                                       United States District Court
                                                                   for the

                                                        Western District of New York



                      HoganWillig, PLLC                               )
                                                                      )
                                                                      )
                                                                      )
                            l'laintiff(s)                             )
                                 v.
                                                                      )      Civil Action No. 20-cv-00577
                                                                      )
     Letitia A. James, in her official capacity as the                )
    Attorney General and Andrew M. Cuomo, in his                      )
 official capacity as the Governor of the State of New                )
                                                                      )
                           Defendant(s)                               )

                                                     SUMMONS IN A CIVIL AC TION


To: (Defendant's name and address) Andrew M. Cuomo, in his official capacity as the Governor of the State of New York
                                            NYS Capitol Building
                                            Albany, NY 12224




          A lawsuit has been filed against you.


          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 1 2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                CI.HRK OF COURT




Date:        5/14/2020
                                                                                          Signature of Clerk or Deputy Clerk
